Citation Nr: 0313724	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to residuals of an injury 
to the right leg and knee.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1971.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1995 rating 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

This issue was previously before the Board on October 24, 
2000.  The October 2000 Board decision denied entitlement to 
service connection for disabilities of the cervical and 
lumbar spines.  The veteran appealed the Board's October 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued an Order dated October 4, 2001, 
that vacated the Board's October 2000 decision.

A July 2002 Board decision granted the veteran service 
connection for a lumbar spine disability.  The July 2002 
Board decision also noted that the veteran's representative 
raised the issue of entitlement to a total compensation 
rating based on individual unemployability.


REMAND

The Court Order vacating the October 2000 Board decision 
noted that VA had not fully satisfied the duty to notify and 
assist the appellant under the Veterans Claims Assistance Act 
of 2000, which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the issue on appeal, the Board determined that additional 
evidentiary and notice development were required, and it 
undertook actions to further develop the evidence in this 
case.  This newly developed evidence (including a response 
from the Medical Board of California) has now been associated 
with the claims folder.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.

The Board here observes that a review of the claims file 
reveals that the veteran has not been notified of the 
provisions of the VCAA.  Therefore, it is apparent that the 
Board must remand the veteran's claim to the RO to ensure 
that the veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider this claim 
has been obtained, and for the issuance of a supplemental 
statement of the case (SSOC) regarding all evidence received 
since the last supplemental statement of the case concerning 
this claim.

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  The RO should undertake any 
additional development contemplated by 
the VCAA, including, but not limited to, 
informing the veteran of the provisions 
of the VCAA.

2.  The case should again be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefit sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and/or 
evidence he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




